Name: Commission Regulation (EEC) No 1274/82 of 26 May 1982 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 5 . 82 Official Journal of the European Communities No L 148/21 COMMISSION REGULATION (EEC) No 1274/82 of 26 May 1982 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat quotations and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Regulation (EEC) No 1 221 /82 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1221 /82 to the The import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 7 June 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 May 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7. 1980, p . 1 . (2) OJ No L 140, 20 . 5 . 1982, p . 22 . (2) OJ No L 141 , 20 . 5 . 1982, p . 37 . No L 148/22 Official Journal of the European Communities 27. 5 . 82 ANNEX to the Commission Regulation of 26 May 1982 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CCT heading No Week No 10 Week No 11 Week No 12 Week No 13 from 7 to from 14 to from 21 to from 28 June 13 June 1982 20 June 1982 27 June 1982 to 4 July 1982 01.04 B 68-070 (') 66-801 (&gt;) 65-654 (') 63-920 (  ) 02.01 A IV a) 1 144-830 (2) 142-130 Q 139-690 (2) 136-000 (2) 2 101-381 (2) 99-491 (2) 97-783 (2) 95-200 0 3 159-313 (2) 156-343 (2) 153-659 (2) 149-600 (2) 4 188-279 (2) 184-769 (2) 181-597 (2) 176-800 (2) 5 aa) 188-279 (2) 184-769 (2) 181-597 0 176-800 (2) bb) 263-591 (2) 258-677 (2) 254-236 (2) 247-520 (2) 02.06 C II a) 1 188-279 184-769 181-597 176-800 2 263-591 258-677 254-236 247-520 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3019/81 and (EEC) No 424/82 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 and (EEC) No 424/82 and Commission Regulation (EEC) No 19/82.